Citation Nr: 0526916	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  93-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to service connection for Sjogren's syndrome, 
claimed on a direct basis and as secondary to exposure to 
herbicides.




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to 
December 1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision in 
which the RO determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for Sjogren's syndrome.  

In an August 2000 decision, the Board reopened the claim of 
service connection for Sjogren's syndrome, and remanded the 
matter for additional evidentiary development.  

In June 2003, the Board again remanded the claim of service 
connection for Sjogren's syndrome for additional evidentiary 
development.  



FINDING OF FACT

The veteran currently is shown as least as likely as not to 
have Sjogren's syndrome that first manifested while on active 
duty.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, a 
disability manifested by Sjogren's syndrome, is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matter

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered to be harmless given the favorable action taken 
hereinbelow.  


Analysis

The veteran is seeking service connection for Sjogren's 
syndrome.  He essentially contends that this disability first 
manifested while he was on active duty.  Alternatively, he 
contends that it developed secondary to exposure to 
herbicides while in Vietnam.

As well be discussed in greater detail below, the Board 
believes that the evidence of record supports a grant of 
service connection for Sjogren's syndrome as directly related 
to service.  In essence, the Board finds that the veteran has 
Sjogren's syndrome that first manifested while he was on 
active duty.  Thus, the Board finds that any discussion 
regarding herbicide exposure is moot for the purposes of this 
decision.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2004).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether the 
claimed Sjogren's syndrome was incurred in service.

In this regard, the Board notes that a medical opinion was 
requested from the Veterans Health Administration (VHA) in 
April 2005 regarding the question of whether it was at least 
as likely as not that the veteran had a current disability 
manifested by Sjogren's syndrome that was related to any 
manifestation that was clinically demonstrated during his 
extensive period of active duty.

In accordance with the Board's request, a VA rheumatologist 
subsequently reviewed the veteran's claims folder.  Included 
among the records reviewed by that physician were the 
veteran's service medical records, which showed the 
following: complaints of back pain in October 1964; a 
clinical pathology report that was negative for rheumatoid 
arthritis but noted a 2 year history of intermittent pain and 
swelling of joints in July 1965; a sore elbow complaint with 
a diagnosis of joint pain (etiology unknown) in September 
1965; complaints in the joints of the fingers, toes and right 
elbow in October 1965; granulated eyelids and drowsiness in 
September 1967; a right low back complaint with diagnosis of 
acute lumbosacral strain in June 1970; and general malaise 
and pain complaints with a diagnosis of questionable 
arthritic flare-up in June 1971.  

The VA rheumatologist also reviewed post-service medical 
records showing that there was evidence of an autoimmune 
connective tissue disorder present in May 1983 in the form of 
a positive ANA speckled pattern, and evidence that he 
underwent a lip biopsy in the early 1980's that was 
reportedly positive for Sjogren's syndrome.  

In light of this record, the VA rheumatologist concluded that 
the veteran definitely had Sjogren's syndrome.  The physician 
further concluded that the veteran's initial symptoms 
appeared in service, as shown by the documented complaints of 
burning pain in his eyes, and objective findings of redness 
and granulation of the eyelids.  It was also noted that the 
veteran was found to have an elevated sedimentation rate in 
service, which also suggested the early onset of Sjogren's 
syndrome.  

The rheumatologist explained that autoimmune diseases such as 
Sjogren's syndrome were usually insidious and would often 
take some time until being first diagnosed, particularly if 
the patient was not seen by a rheumatologist when his 
symptoms first appeared.

The Board recognizes that there is evidence of record that 
could be interpreted as weighing against a finding that 
Sjogren's syndrome was incurred in military service.  For 
example, the Board notes the January 2003 report of a VA 
physician who indicated that it "was not clear" that the 
veteran had Sjogren's syndrome related to his military 
service.

However, as discussed in detail above, the VA rheumatologist 
reviewed the veteran's claims folder in April 2004, and 
concluded that the veteran definitely had Sjogren's syndrome.  
The rheumatologist also discussed the veteran's service 
medical records, and concluded that the in-service complaints 
of burning and redness in the eyes constituted the earliest 
documented evidence of symptoms related to Sjogren's 
syndrome.

Thus, in light of the VA specialist's opinion, and the Board 
concludes that the evidence of record is at least in 
equipoise regarding the question of whether the veteran's 
Sjogren's syndrome was incurred as a result of his military 
service.  

Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that entitlement to service 
connection for Sjogren's syndrome is warranted.



ORDER

Service connection for Sjogren's syndrome is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


